DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 09/11/2019.

This Application is subject to a Double Patenting rejection as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 01 February 2015 (20150201).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation under 35 U.S.C. § 120 of U.S. patent application Ser. No. 16/014,711, filed 21 Jun. 2018, which is a continuation under 35 U.S.C. § 120 of U.S. patent application Ser. No. 15/296,155, filed 18 Oct. 2016, now U.S. Pat. No. 10,216,196, which is a continuation-in-part of U.S. patent application Ser. No. 15/171,119, filed 02 Jun. 2016, now U.S. Pat. No. 9,494,943, which is a continuation under 35 U.S.C. § 120 of U.S. patent application Ser. No. 15/047,781, filed 19 Feb. 2016, now U.S. Pat. No. 9,384,666, which is a continuation-in-part of U.S. patent application Ser. No. 14/837,114, filed 27 Aug. 2015, now U.S. Pat. No. 9,298,186, which is a continuation-in-part of U.S. patent application Ser. No. 14/611,253, filed 01 Feb. 2015, now U.S. Pat. No. 9,139,199; U.S. patent application Ser. No. 15/296,155, U.S. patent A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 09/23/2019 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120173045 A1 to Conroy; Vincent Paul in view of  MPEP 2144.04 [R-10.2019] VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP).

Regarding claim 1 Conroy teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    691
    561
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    586
    472
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    509
    485
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    559
    769
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    552
    719
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    533
    656
    media_image6.png
    Greyscale


receiving, from a central computing device associated with the convoy in para:

“[0224] The primary control for vehicle operation is command guidance using radio links between the operator and the robotic defilade vehicle. For enhanced tactical integrity and safety the principal mode of operation is for control to be performed by a remotely located operator talking to the local tactical commander in real time. Control by a person within the commander's formation is also possible; it is less desirable because it means someone in the formation is unable to concentrate on driving a manned vehicle or operating a weapon. Local control may be necessary, though, in the event the controller becomes unable to operate the link. Given the open radio link, suitable methods for ensuring that the enemy can't capture or block the control link are critical.”, 

an instruction to prevent one or more environmental vehicles 220 from interfering with movements of the convoy in para:
“[0242] In FIG. 10 two manned vehicles 210a,b and four robotic defilade vehicles 212a-212d enter a street 214 and approach a building 216 wherein a raid will be conducted. The building is at the end of the street and just across a sidewalk 218. Two vehicles 220a,b are parked at the curb, and a debris pile 222 straddles the sidewalk. The robotic defilade vehicles are controlled by a remote controller who is not depicted but who is in continuous coordination with the patrol leader.” 

wherein the instruction is determined by the central computing device based on: 
first sensor data from one or more of the plurality of autonomous escort vehicles in the convoy in para:
“[0226] The use of any earth bound, airborne, and space based remote retransmission systems available is an integral feature of command guidance using radio linkages. This allows the system to overcome curvature of the earth issues and other problems that normally constrain ranges during tactical operations. The onboard sensors can transmit to a very remote controller as directed, and the remote controller can control multiple systems at great distances from his own position. The biggest issue in this regard is to ensure that the controller can at all times give every supported unit the attention it needs and to not become over tasked trying to operate too many machines at once. It may be necessary to limit a controller to one or two machines unless automation allows him to deal with more.

[0243] In FIG. 11 three of the four robotic defilade vehicles 212a-c have been deployed by the remote operators to protect troops assaulting the building against ambush weapons in the parked cars 220a,b or the debris pile 222. The fourth 212d has been positioned to provide physical cover in front of the target building 216. Alternative dispositions could have been made, and if the tactical situation evolves to reveal better dispositions, the barrier carriers can be repositioned as needed.”; 

and 

the movements of the convoy in figures 10 and 11; 

determining, based on second sensor data from one or more sensors of the first autonomous escort vehicle, a set of movements for preventing the one or more environmental vehicles from interfering with the movements of the convoy; and 
performing the set of movements in figures 10 and 11 above wherein vehicles 220a and b are prevented from interfering with the movements of the convoy vehicles 210a-b.  

While it is considered that Conroy teaches that the operation of the vehicles can be performed autonomously in for example, paragraphs:
“[0197] The vehicle features a control system located within an armored enclosure 36 and capable of driving the vehicle in response to external commands or autonomously.
[0198] The defeat of all the weapons identified except the largest can be enhanced by triggering the detonation of the warhead as early as possible or by intercepting the fluid metal or projectile as far from the target as possible. This can be done tactically by externally or autonomously guided, self-propelled platforms that mount an erect wall of armor and can be driven to positions between the targets and the likely ambush weapon's positions.
The onboard control system employs at least one computer and is capable of at least limited autonomous operation as well as operation under the control of the remote controller.  
[0230] Alternate guidance modes are semi active homing, beam riding, semi active command to line of site, and autonomous” 

Conroy does not appear to expressly disclose the specific arrangement of components as claimed with respect to, for example, which vehicle is the first or second autonomous escort vehicle and which vehicle or person has control of the autonomous vehicles.

The MPEP teaches that REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS is obvious to one of ordinary skill in the art when no new and unexpected result is produced and is an obvious matter of design choice.  As is the case here, one would find predictable results of reversing or rearranging the parts and control of the autonomous vehicles. 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling autonomous vehicles to prevent environmental vehicles from interfering with a convoy. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the convoy would not be interfered during maneuvers from figure 10 to 11 above. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art of Conroy as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the method of Claim 1, wherein the central computing device resides in: 
a vehicle 210 escorted by the convoy; 
one of the plurality of autonomous escort vehicles 212; or 
a location external to the convoy see the teachings of Conroy remote control system above.  

Regarding claim 3 and the limitation the method of Claim 1, wherein the one or more environmental vehicles are detected by the central computing device based on the first sensor data from the one or more of the plurality of autonomous escort vehicles see the teachings of Conroy as modified by the MPEP above wherein it is understood that each vehicle has sensors and is reporting to the controlling party.  

Regarding claim 4 and the limitation the method of Claim 1, wherein the first autonomous escort vehicle is identified by the central computing device to be available to modify its position to prevent the one or more environmental vehicles from interfering with the movements of the convoy see Conroy Figures 10 and 11 above wherein 212b is the first autonomous vehicle.  

Regarding claim 5 and the limitation the method of Claim 1, wherein the determination of the set of movements is further based on third sensor data from at least a second autonomous escort vehicle in the convoy see Conroy Figure 10 wherein 212a is the second autonomous vehicle. 

Regarding claim 6 and the limitation the method of Claim 1, wherein the set of movements modifies a path, speed, or timing of movements of the first autonomous escort vehicle see Figures 10 and 11 above.  

Regarding claim 9 and the limitation the One or more computer-readable non-transitory storage media, onboard a first autonomous escort vehicle of a convoy comprising a plurality of autonomous escort vehicles, embodying software that is operable when executed to: receive, from a central computing device associated with the convoy, an instruction to prevent one or more environmental vehicles from interfering with movements of the convoy, wherein the instruction is determined by the central computing device based on: first sensor data from one or more of the plurality of autonomous escort vehicles in the convoy; and the movements of the convoy; determine, based on second 
  
Regarding claim 10 and the limitation the one or more computer-readable non-transitory storage media of Claim 9, wherein the central computing device resides in: a vehicle escorted by the convoy; one of the plurality of autonomous escort vehicles; or a location external to the convoy see the rejection of corresponding parts of claim 2 above incorporated herein by reference.  
  
Regarding claim 11 and the limitation the one or more computer-readable non-transitory storage media of Claim 9, wherein the one or more environmental vehicles are detected by the central computing device based on the first sensor data from the one or more of the plurality of autonomous escort vehicles see the rejection of corresponding parts of claim 3 above incorporated herein by reference.  
  
Regarding claim 12 and the limitation the one or more computer-readable non-transitory storage media of Claim 9, wherein the first autonomous escort vehicle is identified by the central computing device to be available to modify its position to prevent the one or more environmental vehicles from interfering with the movements of the convoy see the rejection of corresponding parts of claim 4 above incorporated herein by reference.  
 
Regarding claim 13 and the limitation the one or more computer-readable non-transitory storage media of Claim 9, wherein the determination of the set of movements is further based on third sensor data from at least a second autonomous escort vehicle in the convoy see the rejection of corresponding parts of claim 5 above incorporated herein by reference.  
 
Regarding claim 14 and the limitation the one or more computer-readable non-transitory storage media of Claim 9, wherein the set of movements modifies a path, speed, or timing of movements of the first autonomous escort vehicle see the rejection of corresponding parts of claim 6 above incorporated herein by reference.  
  
Regarding claim 15 and the limitation A system comprising: one or more processors onboard a first autonomous escort vehicle of a convoy comprising a plurality of autonomous escort vehicles; and one or more computer-readable non-transitory storage media, onboard the first autonomous escort vehicle and coupled to one or more of the processors, that comprise instructions operable when executed by one or more of the processors to cause the system to: Active 41961408.1Attorney Docket No.Patent Application No.083201.0252P003.USNP14Page 42 of 43receive, from a central computing device associated with the convoy, an instruction to prevent one or more environmental vehicles from interfering with movements of the convoy, wherein the instruction is determined by the central computing device based on: first sensor data from one or more of the plurality of autonomous escort vehicles in the convoy; and the movements of the convoy; determine, based on second sensor data from one or more sensors of the first autonomous escort vehicle, a set of movements for preventing the one or more environmental vehicles from 

Regarding claim 16 and the limitation the system of Claim 15, wherein the central computing device resides in: a vehicle escorted by the convoy; one of the plurality of autonomous escort vehicles; or a location external to the convoy see the rejection of corresponding parts of claim 2 above incorporated herein by reference.    

Regarding claim 17 and the limitation the system of Claim 15, wherein the one or more environmental vehicles are detected by the central computing device based on the first sensor data from the one or more of the plurality of autonomous escort vehicles see the rejection of corresponding parts of claim 3 above incorporated herein by reference.    

Regarding claim 18 and the limitation the system of Claim 15, wherein the first autonomous escort vehicle is identified by the central computing device to be available to modify its position to prevent the one or more environmental vehicles from interfering with the movements of the convoy see the rejection of corresponding parts of claim 4 above incorporated herein by reference.   

Regarding claim 19 and the limitation the system of Claim 15, wherein the determination of the set of movements is further based on third sensor data from at least a second autonomous escort vehicle in the convoy see the rejection of corresponding parts of claim 5 above incorporated herein by reference.   

Regarding claim 20 and the limitation the system of Claim 15, wherein the set of movements modifies a path, speed, or timing of movements of the first autonomous escort vehicle see the rejection of corresponding parts of claim 6 above incorporated herein by reference.  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120173045 A1 to Conroy; Vincent Paul in view of  MPEP 2144.04 [R-10.2019] VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP) as applied to the claims above and further in view of US-20060225329-A1 to Morrow; Lisa Ann.

Regarding claim 7 and the limitation the method of Claim 1, wherein the set of movements modifies a position of the first autonomous escort vehicle to: 
physically block the one or more environmental vehicles see Conroy figures 10 and 11 above.

Conroy does not appear to expressly disclose being able to send one or more notifications to the one or more environmental vehicles.  

Morrow teaches in the figures below:


    PNG
    media_image7.png
    652
    261
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    419
    561
    media_image8.png
    Greyscale

being able to send one or more notifications to the one or more environmental vehicles in para: 
“[0046] FIG. 7 is a perspective view of a projector image embodiment 700. Visible in FIG. 7 is a terminal vehicle 104. This vehicle has a projector 702 in the rear window which projects an image 704 on the pavement behind the vehicle. The image 704 has a shape and indicia 706 which indicates the existence of a convoy and the position of the vehicle in the convoy. A suitable projector image system is that disclosed in U.S. Pat. No. 6,733,134. incorporated herein by reference.”.  


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending notifications to prevent environmental vehicles from interfering with a convoy. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the convoy would not be interfered during maneuvers from figure 10 to 11 above. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the Morrow to the prior art combination of Conroy as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 8 and the limitation the method of Claim 7, wherein the one or more notifications are sent by displaying visible messages from the first autonomous escort vehicle see the teachings of Morrow claim 1:
“1. A system for indicating the status of a vehicle on the road with respect to its place in a convoy comprising: an indicator visible from the front, rear, or side of the vehicle, the indicator warning of the existence of the convoy and indicating the position of the vehicle in the convoy.”  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the Morrow to the prior art combination of Conroy as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10452079. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application appears to modify the already claimed “moving instructions” to become “an instruction to prevent one or more environmental vehicles from interfering with movements of the convoy” which is considered a “moving instruction”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to convoy control methods and systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210213

/BEHRANG BADII/Primary Examiner, Art Unit 3665